ORDER
The Disciplinary Review Board having filed with the Court its decision 01-322, concluding that a letter of admonition should be issued to CAROLYN E. ARCH of NEWARK, who was admitted to the bar of this State in 1965, for violation of RPC 1.3 (lack of diligence) and RPC 1.4(a) (failure to communicate with client), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to CAROLYN E. ARCH; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.